Citation Nr: 0818495	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tonsilar squamous 
cell carcinoma with metastasis, left neck dissection, 
pharyngeal carcinoma, as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968 and from August 1974 to August 1977.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two  rating decisions:  an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, that denied service 
connection for PTSD; and a March 2005 rating decision by the 
VA RO in San Juan, the Commonwealth of Puerto Rico, that 
denied service connection for tonsilar squamous cell 
carcinoma with metastasis, left neck dissection, pharyngeal 
carcinoma, as a result of exposure to herbicides.  

In November 2007, the veteran sent the Board a fax requesting 
a personal hearing.  Since it was not clear whether the 
veteran wanted to appear in person before a Veterans Law 
Judge or participate in a video-conference, the Board wrote 
to the veteran in February 2008, asking for clarification 
about the personal hearing request.  In March 2008, the 
veteran's representative replied that the veteran did not 
wish to have a personal hearing.  

In February 2008, the veteran also submitted a motion for an 
extension of time in order to obtain and submit additional 
evidence and/or argument in support of this appeal.  That 
motion was denied in May 2008.  The Board notes that as a 
result of the remand, below, the veteran has the right to 
submit to the RO/AMC additional evidence to support his 
claim.  

In January 1980, the veteran sought service connection for 
anxiety neurosis.  A January 1981 rating decision by the RO 
denied that claim.  The claim at issue in this appeal was 
filed in June 2002.  That claim sought service connection for 
anxiety neurosis and PTSD.  The claim for PTSD was considered 
a new claim.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (a different diagnosis yields a new claim).  But 
the claims folder does not show that the claim to reopen the 
previously-denied claim for anxiety neurosis was adjudicated.  
This matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The record shows that the veteran has received treatment from 
many VA medical facilities-namely, the VA Medical Center 
(MC) in Marion, Illinois; the Jesse Brown VAMC in Chicago, 
Illinois [formerly, the Chicago Westside VAMC]; the 
Louisville VAMC in Louisville, Kentucky; the Martinsburg VAMC 
in Martinsburg, West Virginia; the Miami VA Healthcare System 
in Miami, Florida; the Arecibo Community Based Outpatient 
Clinic, in Arecibo, the Commonwealth of Puerto Rico; the 
Caribbean Health Care System in San Juan, the Commonwealth of 
Puerto Rico; the VA facility in Rouderbush, Indiana; and the 
Vet Center in Arecibo, the Commonwealth of Puerto Rico.  
Although VA has a duty to assist a claimant in obtaining 
evidence to substantiate his claim (see 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007)), nothing in the claims 
folder indicates that the RO requested all of the veteran's 
medical treatment records from VA facilities.  VA medical 
treatment records are deemed to be within the control of VA 
and should have been included in the record, as they may be 
determinative of the claim.  Therefore, a remand is necessary 
for the purpose of asking the veteran to identify all mental 
health treatment records and obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Although compensation and pension (C&P) examinations were 
conducted in October 2002 and in May 2005 that determined 
that the veteran had no current diagnosis of PTSD, since that 
time, various health professionals have indicated that a PTSD 
diagnosis has been made.  See, e.g., July 2007 VA Vet Center 
Summary of Treatment; June 2007 Discharge Diagnosis by Dr. M. 
at an unidentified VA facility.  As a result, once all of the 
VA treatment records have been obtained, make arrangements 
for the veteran to have a C&P examination to determine 
whether he currently meets the diagnostic criteria for PTSD.  
In providing that opinion, the examiner should address any 
contrary opinions in the record.  

As for the veteran's claim for tonsilar squamous cell 
carcinoma with metastasis, left neck dissection, pharyngeal 
carcinoma, as a result of exposure to herbicides, the record 
contains a January 2007 medical opinion from Dr. Craig N. 
Bash stating that it is at least as likely as not that the 
veteran's  tonsilar squamous cell carcinoma with metastasis, 
left neck dissection, pharyngeal carcinoma was caused by 
exposure to Agent Orange.  But Dr. Bash does not identify any 
reasons particular to this veteran to explain why this 
particular veteran's carcinomas are the result of exposure to 
herbicides.  Nor did he conduct a physical examination of the 
veteran.  Accordingly, the veteran should be given a C&P 
examination by an oncologist and the oncologist should 
provide an opinion as to whether it is at least as likely as 
not that the veteran's tonsilar squamous cell carcinoma with 
metastasis, left neck dissection, pharyngeal carcinoma is the 
result of exposure to herbicides.  In providing that opinion, 
the oncologist should address any contrary opinions in the 
record.  

Accordingly, the case is REMANDED for the following action:

1.  As discussed above, the veteran has 
reported receiving treatment at numerous 
VA facilities.  Ask him to identify which 
of these treatment facilities treated him 
for PTSD or for any tonsilar, pharyngeal, 
or neck symptoms, and make arrangements to 
obtain all identified records.  If these 
records are not available, a negative 
reply is required.

2.  After all additional evidence has been 
associated with the claims folder, make 
arrangements for the veteran to have a VA 
examination by a psychiatrist.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the psychiatrist in 
conjunction with the examination.  Any and 
all studies deemed necessary by the 
psychiatrist should be completed.  The 
diagnosis should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV). 

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached, 
and address any contrary opinions in the 
record.  

3.  Make arrangements for the veteran to 
have an appropriate examination with an 
oncologist  to determine the etiology of 
his tonsilar squamous cell carcinoma with 
metastasis, left neck dissection, 
pharyngeal carcinoma. 

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the oncologist in conjunction 
with the examination, and this should be 
reflected in the examination report.  Any 
indicated studies should be performed.  

The oncologist should provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or greater) that 
this veteran's tonsilar squamous cell 
carcinoma, left neck dissection, with 
metastasis and/or pharyngeal carcinoma is 
related to his exposure to herbicides, 
such as Agent Orange, during service.  

Please note that the question is not 
seeking an opinion whether the veteran's 
condition can be presumed to be the result 
of exposure to herbicides because the 
veteran's theory is that notwithstanding 
that VA does not recognize these diseases 
as presumptively the result of herbicide 
exposure, his post-service medical 
records, imaging reports, lay statements, 
pathology reports, other medical opinions, 
and review of medical literature show that 
his disease is at least as likely as not 
the result of herbicide exposure during 
service.  Thus, the opinion requested must 
specifically address the etiology of this 
particular veteran's condition.  

If the above opinions differs from that of 
the January 2007 opinion of Dr. Craig N. 
Bash, or from any other medical opinion 
contained in the record, the oncologist 
must explain how and why his/her opinion 
is different from the opinions of other 
examiners in the claims folder.  

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

4.  Finally, readjudicate the claims.  If 
any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


